DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Applicant’s amendments in the response filed on 3/10/2021 has been considered by the Examiner. Claims 3, 8, and 17-35 are canceled, claims 10-13 are drawn to a non-elected embodiment, and claims 6, 36, and 44-46 have been amended. Applicant’s amendment in claim 41 overcomes the previously filed claim objection. Likewise, Applicant’s amendments in claim 36 overcomes the previously filed rejection of the claim under 35 U.S.C 112(b). 
The terminal disclaimer filed on 9/02/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 9,452,015 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Claims 1-2, 4-7, 9, 14-16, and 36-50 are allowed.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-13 directed to a non-elected Species. Election was made without traverse in the reply filed on 9/02/2020. Accordingly, claims 10-13 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 10-13.
Allowable Subject Matter
Claims 1-2, 4-7, 9, 14-16, and 36-50 are allowed. 
The following is an examiner’s statement of reasons for allowance: The requirement of a device for creating an arteriovenous (AV) fistula, comprising elliptical planar faces, a heating member disposed on and protruding from at least one of the elliptical planar proximal face and wherein the heating member is adapted to cut through tissue and wherein the faces are tapered faces and wherein a first outer edge of the distal tapered face is disposed at a more distal location than a second opposed outer edge of the distal tapered faces is not taught in the prior art. 
Billoti does not teach the planar faces are elliptical, a heating member disposed on and protruding from at least one of the elliptical planar proximal face and wherein the heating member is adapted to cut through tissue.  Takashino does not teach the faces are tapered faces and wherein a first outer edge of the distal tapered face is disposed at a more distal location than a second opposed outer edge of the distal tapered faces.  Furthermore, the remainder of the prior art fails to disclose, fairly suggest, or make obvious such a limitation whether alone or in combination with the references. Accordingly claims 1-2, 4-7, 9, 14-16, and 36-50 are deemed allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        

/JAYMI E DELLA/Primary Examiner, Art Unit 3794